Case 1:18-mj-03427-BPB Document 14 Filed 01/18/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW MEXICO
UNITED STATES OF AMERICA,
Plaintiff, No. 18-MJ-03427-BPB

V.

ANDREW TRE BETTELYOUN,

Defendant.

SECOND WAIVER OF TIME FOR GRAND JURY PRESENTMENT
AN]) REOUEST FOR ORDER TOLLING SPEEDY TRIAL TIME COMPUTATION

l. I am the defendant in this criminal proceeding.

2. I understand that I have a right to have my case presented to the grand jury within 30
days ofmy arrest pursuant to 18 U.S.C. § 3161(b).

3. On December 12, 2018, I waived grand jury presentment for an additional 60 days
and requested the Couit exclude a total 90 days from calculation of speedy
indictment (Doc. 9). The Court granted this request. (Doc. 10).

4. I hereby request a continuance of grand jury presentment for an additional period not
to exceed 30 days for a total of 120 days from the date of my arrest By that, I mean
that I request a total period of 120 days be excluded from the calculation of the
speedy indictment provision of 18 U.S.C. § 3161(b). I further request that the Court,
without objection from the United States, enter an order providing that the above-
referenced time period be excluded ii'om speedy indictment computation, pursuant to

18 U.s.C. § 3161(h)(7)(A).

Case 1:18-mj-03427-BPB Document 14 Filed 01/18/19 Page 2 of 2

5. If I cannot reach an agreement with the United States Attorney’s Ofiice, I understand
that my case will be presented to a grand jury at a later date, consistent with this

waiver.

 

 

I have reviewed the foregoing document with my client and represent to the Court that he

understands it. I further represent to the Court that I believe it is my clie ’ est in est to
agree to the contents of this document /

HA P J. MKHITARIAN
Defen e Couns l

Date: ll l '/€ ///cl,

 

 

